NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-50103

                Plaintiff-Appellee,             D.C. No. 2:21-cr-00016-FLA-1

 v.
                                                MEMORANDUM*
KAMRAN REZAPOUR,

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Central District of California
               Fernando L. Aenlle-Rocha, District Judge, Presiding

                       Argued and Submitted July 14, 2022
                              Pasadena, California

Before: BENNETT and KOH, Circuit Judges, and KATZMANN,** Judge.

      In 2014, Kamran Rezapour pleaded guilty to charges of wire fraud and

adulteration or misbranding of food or drugs in the Western District of North

Carolina. The court sentenced him to 108 months in custody followed by three

years of supervised release and imposed both a criminal fine and mandatory


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Gary S. Katzmann, Judge for the United States Court
of International Trade, sitting by designation.
restitution. On January 22, 2021, jurisdiction over Rezapour’s supervised release

was transferred to the Central District of California. Subsequently, the United

States Probation Office (“Probation”) petitioned the court for revocation of that

supervised release, alleging that Rezapour had violated the conditions of his

release by failing to submit monthly payments toward his criminal fine, failing to

notify Probation of changes to his economic circumstances, and failing to submit

truthful monthly supervision reports. At a hearing on April 9, 2021, Rezapour

admitted these violations, and the district court revoked and reimposed his

supervised release with a number of additional special conditions. Among these

additional conditions was the requirement that Rezapour be limited to one virtual

currency wallet to be used for all personal transactions. Rezapour timely appealed

this condition, alleging that the district court abused its discretion by limiting him

to a single cryptocurrency wallet. We find that it did not.

      We have jurisdiction of this appeal under 28 U.S.C. § 1291. We review the

imposition of a special condition of supervised release for abuse of discretion.

United States v. Gnirke, 775 F.3d 1155, 1159 (9th Cir. 2015) (citing United States

v. Wolf Child, 699 F.3d 1082, 1089 (9th Cir. 2012)) (“Where the defendant

properly objected to a special condition of supervised release, we review the

district court’s imposition of the condition for an abuse of discretion.”). Such

review requires “considerable deference” to the conclusions of the district court


                                           2
and “is limited to whether the condition was procedurally and substantively

reasonable.” Id. (quoting Wolf Child, 699 F.3d at 1089). A condition is

substantively reasonable where it (1) is “reasonably related” to the nature and

circumstances of the offense, the history and characteristics of the defendant, and

the purposes of the sentence as a whole, including deterrence, protection of the

public, and rehabilitation of the offender; (2) “involves no greater deprivation of

liberty than is reasonably necessary” for those purposes; and (3) “is consistent with

any pertinent policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3583(d)(1)–(3) (citing 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D)). Where “a district

judge has considered the [18 U.S.C. ]§ 3553(a) factors and the totality of the

circumstances supports the sentence, we have held that the sentence is

substantively reasonable.” United States v. Blinkinsop, 606 F.3d 1110, 1116 (9th

Cir. 2010).

      Rezapour contests the relatedness and reasonable necessity of the single-

wallet condition. He first argues that the condition is not reasonably related to the

crime, his history, or the purposes of his sentence because it does not materially

diminish the supervisory burden on Probation, has no relationship to his predicate

conviction, and fails to take into account his timely payment of restitution (if not of

his criminal fine). While he acknowledges that it may be more convenient for

Probation to supervise a single virtual wallet, he likewise contends that the special


                                          3
condition involves a greater deprivation of liberty than is reasonably necessary

because it negatively affects the security of his virtual assets and because

Probation’s supervisory interest is adequately accommodated by the various

reporting requirements already imposed by the district court.

      With respect to relatedness, we have previously held that a special condition

limiting the defendant to a single bank account after he failed to make restitution

payments is “reasonably related to supervising [the defendant’s] ability” to pay.

United States v. Jeremiah, 493 F.3d 1042, 1046 (9th Cir. 2007). Here, although

Rezapour had fulfilled his obligation to pay the court-ordered restitution by the

time the contested condition was imposed, he still owed $12,500 on his $15,000

criminal fine and had likewise failed to consistently make payments toward that

debt. Indeed, the district court tailored the single-wallet condition expressly to

address Rezapour’s “lack of cooperation” with the terms of his sentence. Although

a digital wallet does not serve exactly the same function as a bank account, the

overarching purpose (storage and transfer of funds) is analogous. We therefore

conclude that the single-wallet condition is reasonably related to the purposes of

the sentence.

      With respect to reasonable necessity, it is a “well-established principle that

parolees and other conditional releasees are not entitled to the full panoply of rights

and protections possessed by the general public”—indeed, they are “properly


                                          4
subject to a ‘broad range of [restrictions] that might infringe constitutional rights in

free society.’” United States v. Kincade, 379 F.3d 813, 833 (9th Cir. 2004)

(plurality opinion) (alteration in original) (quoting McKune v. Lile, 536 U.S. 24, 36

(2002)). Permissible restrictions have included the single bank account limitation

noted above, the requirement that a defendant seek prior approval for all credit

charges, broad financial disclosure requirements, and the requirement that a

defendant apply all unexpected financial gains toward court-ordered restitution

amount. See, e.g., Jeremiah, 493 F.3d at 1046; United States v. Garcia, 522 F.3d

855, 862 (9th Cir. 2008); United States v. Moschella, 727 F.3d 888, 893–894 (9th

Cir. 2013). As Rezapour had previously failed to make the required payments

toward his criminal fine, failed to notify Probation of relevant changes to his

financial circumstances, and failed to submit truthful monthly supervision reports,

we conclude that limiting him to a single virtual currency wallet during the period

of his supervised release was reasonably necessary to ensuring his compliance with

his sentence. Any concomitant restriction on his liberty with regard to his virtual

currency investments is not excessive in light of the totality of the circumstances

and the district court’s thorough consideration of the sentencing factors.

      For the reasons set out above, reviewing the record as presented to the

district court, we conclude that the district court did not abuse its discretion in

imposing the contested single-wallet condition.


                                           5
AFFIRMED.




            6